DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Bayne does not teach that the pin including a shaft that is spaced apart from the passage surface of the second gas turbine wall.
Examiner notes that Bayne teaches that the pin including a shaft that is spaced apart from the passage surface of the second gas turbine wall (Drerup pin 70 similar to Bayne pin 16 with shaft spaced apart from the passage surface as seen in examiner annotated Bayne fig 1 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drerup (U.S. Patent # 5118120) in view of Bayne (U.S. Patent # 6843482).

Regarding claim 1, Drerup discloses a sealing assembly for a gas turbine engine, the sealing assembly comprising:

a first gas turbine wall (as seen in examiner annotated fig 3 below);

a second gas turbine wall spaced apart from the first gas turbine wall (as seen in examiner annotated fig 3 below), the first and second gas turbine walls defining a channel therebetween (as seen in examiner annotated fig 3 below);

a leaf seal (64) partially positioned within the channel (as seen in examiner annotated fig 3 below).

Drerup does not disclose the second gas turbine wall including a passage surface defining a passage extending through the second gas turbine wall;
a seal holder coupled to the second gas turbine wall.
However, Bayne teaches the second gas turbine wall including a passage surface defining a passage extending through the second gas turbine wall (as seen in examiner annotated fig 1 below)
a seal holder coupled to the second gas turbine wall (52 coupled to 18, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the seal holder of Bayne around the second gas turbine wall of Drerup to retain the seal compressed against the first gas turbine wall and also providing clearance space between the pin and the passage of second turbine wall for finger access to thread bolts into the fitting component.

The combination of Drerup and Bayne discloses a spring (Drerup 80) compressed between the seal holder (Bayne fig 1) and the leaf seal (Drerup 64) such that the leaf seal is in sealing engagement with the first gas turbine wall (as seen in examiner annotated Drerup fig 3 below);
a pin (Drerup 70) extending through the passage defined by the second gas turbine wall to couple the seal holder and the leaf seal (Drerup 70 holds seal holder of  Bayne and leaf seal of Drerup 64), the pin including a shaft that is spaced apart from the passage surface of the second gas turbine wall (Drerup pin 70 similar to Bayne pin 16 with shaft spaced apart from the passage surface as seen in examiner annotated Bayne fig 1 below) such that the pin is thermally unconstrained by the second wall during operation of the gas turbine engine (pin is capable of being unconstrained in the passage of Bayne due to the clearance space). 


    PNG
    media_image1.png
    484
    659
    media_image1.png
    Greyscale



Regarding claim 2, the combination of Drerup and Bayne discloses the sealing assembly, wherein the shaft (Drerup 70) has a shaft diameter less than a passage diameter of the passage (Drerup pin shaft diameter less than that of the passage of Bayne).

 
    PNG
    media_image2.png
    752
    583
    media_image2.png
    Greyscale


Regarding claim 4, the combination of Drerup and Bayne discloses the sealing assembly, wherein the second gas turbine wall comprises a first surface partially defining the channel (as seen in examiner annotated Drerup fig 3 below), a second surface spaced from the first surface (as seen in examiner annotated Drerup fig 3 below), and a third surface extending between the first and second surfaces (as seen in examiner annotated Drerup fig 3 below), the passage extending from the first surface to the second surface (as seen in examiner annotated Bayne fig 1 below).

Regarding claim 5, the combination of Drerup and Bayne discloses the sealing assembly, wherein the passage comprises a notch (notch of the passage as seen in examiner annotated Bayne fig 1 below).

Regarding claim 6, the combination of Drerup and Bayne discloses the sealing assembly, wherein the third surface of the second gas turbine wall defines an opening of the notch (opening of notch, fig 1 below of Bayne).

Regarding claim 7, the combination of Drerup and Bayne discloses the sealing assembly, wherein the notch extends from the opening into the second gas turbine wall in a circumferential direction (as seen in examiner annotated Bayne fig 1 below has notch in a circumferential manner), the circumferential direction extending concentrically around an axial centerline of the gas turbine engine (as seen in examiner annotated Bayne fig 1 below).

Regarding claim 8, the combination of Drerup and Bayne discloses the sealing assembly, wherein the seal holder comprises a body (Bayne fig 1) and a hook (Bayne hook fig 1 below) coupled to the body (Bayne fig 1 below), the body being in contact with the second surface (Bayne body contacts second surface, Bayne fig 1), at least a portion of the hook being in contact with the first surface (Bayne hook contacts first surface, Bayne fig 1).

Regarding claim 9, the combination of Drerup and Bayne discloses the sealing assembly, wherein the second gas turbine wall further comprises a fourth surface extending between the first and second surfaces (as seen in examiner annotated Drerup fig 3 below), the fourth surface being orthogonal to the third surface (as seen in examiner annotated Drerup fig 3 below), the hook extending from the body around the fourth surface to contact the first surface (as seen in examiner annotated Drerup fig 3 below and Bayne fig 1 below).

Regarding claim 10, the combination of Drerup and Bayne discloses the sealing assembly, wherein the seal holder comprises a support arm configured to prevent rotation of the seal holder relative to the second gas turbine wall (arm of 14, Bayne fig 1).

Regarding claim 11, the combination of Drerup and Bayne discloses the sealing assembly, wherein the first and second gas turbine walls are formed from a composite material and the leaf seal, the seal holder, the spring, and the pin are formed from a metallic material (Drerup fig 3 and Bayne fig 1).

Regarding claim 12, Drerup discloses a stator vane (14) for a gas turbine engine (abstract) defining an axial centerline (fig 1), the stator vane comprising:

an inner band (34);

an outer band (44) spaced apart from the inner band (34) in a radial direction extending orthogonally outward from the axial centerline (fig 1);

an airfoil (15) extending between the inner and outer bands;

a first wall extending outward from at least one of the inner or outer bands in the radial direction (wall of 44);

a second wall extending outward from the at least one of the inner or outer bands in the radial direction (as seen in examiner annotated Drerup fig 3 below), the second wall being spaced apart from the first wall along the axial centerline (as seen in examiner annotated Drerup fig 3 below), the first and second walls defining a channel therebetween (as seen in examiner annotated Drerup fig 3 below); and

a sealing assembly comprising:

a leaf seal (64) partially positioned within the channel wall (as seen in examiner annotated Drerup fig 3 below); a spring (80) compressed between the seal holder and the leaf seal such that the leaf seal is in sealing engagement with the first wall (as seen in examiner annotated Drerup fig 3 below); and 

Drerup does not disclose the second wall including a passage surface defining a passage extending through the second gas turbine wall;
a seal holder coupled to the second wall.

However, Bayne teaches the second gas turbine wall further defining a passage extending therethrough (as seen in examiner annotated fig 1 below)
a seal holder coupled to the second wall (52 coupled to 18, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the seal holder of Bayne around the second gas turbine wall of Drerup to retain the seal compressed against the first gas turbine wall and also providing clearance space between the pin and the passage of second turbine wall for finger access to thread bolts into the fitting component.
The combination of Drerup and Bayne discloses a pin (Drerup 70) extending through the passage defined by the second wall to couple the seal holder and the leaf seal (Drerup 70 holds seal holder of  Bayne 22 and leaf seal of Drerup 64), the pin including a shaft that is spaced apart from the passage surface of the second gas turbine wall (Drerup pin 70 similar to Bayne pin with shaft spaced apart from the passage surface as seen in examiner annotated Bayne fig 1 below) such that the pin is thermally unconstrained by the second wall during operation of the gas turbine engine (pin is capable of being unconstrained in the passage of Bayne due to the clearance space, Para 0056). 


Regarding claim 13, the combination of Drerup and Bayne discloses the stator vane, wherein the sealing assembly sealingly engages the outer band (as seen in examiner annotated Drerup fig 3 below).

Regarding claim 14, the combination of Drerup and Bayne discloses the stator vane, wherein the seal holder comprises a support arm configured to prevent rotation of the seal holder relative to the second wall (arm of 208, Bayne fig 6B similar to fig 1).

Regarding claim 15, the combination of Drerup and Bayne discloses the stator vane, wherein the sealing assembly sealingly engages the inner band (as seen in examiner annotated Drerup fig 3 below).

Regarding claim 16, the combination of Drerup and Bayne discloses the stator vane, wherein the at least one of the inner or outer bands extends along the axial centerline from a forward end to an aft end (Drerup fig 1), the sealing assembly sealingly engaging the at least one of the inner or outer bands adjacent to the forward end (as seen in examiner annotated Drerup fig 3 below).

Regarding claim 17, the combination of Drerup and Bayne discloses the stator vane, wherein the at least one of the inner or outer bands extends along the axial centerline from a forward end to an aft end (Drerup fig 1), the sealing assembly sealingly engaging the at least one of the inner or outer bands adjacent to the aft end (as seen in examiner annotated Drerup fig 3 below).

Regarding claim 18, the combination of Drerup and Bayne discloses the stator vane, wherein the pin comprises a pin shaft and the second wall comprises a passage surface defining the passage, the pin shaft extending through the passage such that the pin shaft is spaced apart from the passage surface (Drerup 70 similar to Bayne 800 spaced apart from passage).

Regarding claim 19, the combination of Drerup and Bayne discloses the stator vane, wherein the second wall comprises a first surface partially defining the channel and a second surface spaced from the first surface, the passage comprising a notch extending from the first surface to the second surface (notch of passage as seen in examiner annotated Bayne fig 1 below).

Regarding claim 20, the combination of Drerup and Bayne discloses the stator vane, wherein the inner and outer bands are formed from a composite material and the leaf seal, the seal holder, the spring, and the pin are formed from a metallic material (Drerup fig 3 and Drerup fig 8).

Regarding claim 21, Drerup discloses a sealing assembly for a gas turbine engine, the sealing assembly comprising: a first gas turbine wall (as seen in examiner annotated fig 3 below); a second gas turbine wall spaced apart from the first gas turbine wall (as seen in examiner annotated fig 3 below), the first and second gas turbine walls defining a channel therebetween (as seen in examiner annotated fig 3 below), a leaf seal partially positioned within the channel (as seen in examiner annotated fig 3 below); a spring compressed between the seal holder and the leaf seal such that the leaf seal is in sealing engagement with the first gas turbine wall (as seen in examiner annotated fig 3 below); and a pin including a shaft (70 with shaft).

Drerup does not disclose the second gas turbine wall including a passage surface defining a passage extending through the second gas turbine wall;
a seal holder coupled to the second gas turbine wall.

However, Bayne teaches the second gas turbine wall including a passage surface defining a passage extending through the second gas turbine wall (as seen in examiner annotated fig 1 below)
a seal holder coupled to the second gas turbine wall (52 coupled to 18, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the seal holder of Bayne around the second gas turbine wall of Drerup to retain the seal compressed against the first gas turbine wall and also providing clearance space between the pin and the passage of second turbine wall for finger access to thread bolts into the fitting component.

The combination of Drerup and Bayne discloses the pin (Drerup 70) extending through the passage defined by the second gas turbine wall to couple the seal holder and the leaf seal (Drerup 70 holds seal holder of  Bayne and leaf seal of Drerup 64), the shaft and the passage surface defining a gap therebetween when the pin extends through the passage (Drerup pin 70 similar to Bayne pin 16 with shaft spaced apart from the passage surface as seen in examiner annotated Bayne fig 1 below) such that the pin is thermally unconstrained by the second wall during operation of the gas turbine engine (pin is capable of being unconstrained in the passage of Bayne due to clearance space). 



    PNG
    media_image1.png
    484
    659
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    752
    583
    media_image2.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/EUGENE G BYRD/Primary Examiner, Art Unit 3675